DETAILED ACTION
This action is in response to the continuation of application #14/959,722 filed on September 13, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on October 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the use of “a minimal set, “optimal” and “strict subset” renders the claims as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All further rejections of claims 1-15 in this office action are based on these claims as best understood.

Double Patenting
3.    	The double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 	Claims 1-15 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. #11,120,020 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use similar limitations and they produce the same end results with omission of elements and functions.

Claims 1, 6 and 11 of the patent recites “performing analysis using a minimal set of indices for an input query comprising: identifying the input query comprising a plurality of primitive searches that are accelerated using indices; computing a minimal set of indices for the input query using a polynomial-time algorithm by constructing a bi-partite graph comprising a first and a second vertex set and an edge set,
wherein the first and the second vertex set are a set of searches in both partitions of the bi-partite graph,
wherein each edge of the edge set connects a vertex in the first vertex set and a vertex in the second vertex set, and wherein each of the plurality of primitive searches is covered by at least one index in the minimal set of indices; and performing relational data analysis using the minimal set of indices for input queries.” 

The current application #17/473,815 recites a similar “performing analysis using a minimal set of indices for an input query comprising: identifying the input query comprising a plurality of primitive searches that are accelerated using indices; computing a minimal set of indices for the input query using an optimal, polynomial-time algorithm; and performing relational data analysis using the minimal set of indices for input queries.”

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-15 of U.S. No. #11,120,020 B2 to arrive at claims 1-15 of the instant application, because the program product comprising a computer readable storage medium having computer readable program code and executable by a computing processor would perform the functions of the computer-implemented method. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

This is an obviousness-type double patenting rejection.



4.                                Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1, 6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Step 1 (See MPEP 2106) Claims 1-15 are directed to a method which belongs to a statutory class.
Step 2A, Prong One: Claim 1 recites a method comprising the steps detecting, receiving, scoring and invoking – including performing analysis using a minimal set of indices for an input query comprising: identifying the input query comprising a plurality of primitive searches that are accelerated using indices; computing a minimal set of indices for the input query using an optimal, polynomial-time algorithm. Nothing in the claim element precludes the steps from practically being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

This judicial exception, i.e., the mental process, is not integrated into a practical application. In particular, the claims only recite additional elements – “computing a minimal set of indices for the input query using an optimal, polynomial-time algorithm; and performing relational data analysis using the minimal set of indices for input queries..” These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The processing environments perform a generic function of computing/processing queries. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Step 2A, Prong Two: Claims 1-15 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 1-15 the claims recite “A system for performing analysis using a minimal set of indices for an input query comprising: a data repository storing software code; a computer processor communicatively connected to the data repository and configured to execute instructions to: identify the input query comprising a plurality of primitive searches that are accelerated using indices; compute a minimal set of indices for the input query using an optimal, polynomial-time algorithm; and perform relational data analysis using the minimal set of indices for input queries.”

The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. In Applicants disclosure [0002] and [0003] it is indicated that these resources are conventionally used and the invention is about a user selecting an optimal cost when a listing of costs is made available to him. 

Step 2B: Claims 1-15 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 1-15 the “identifying an edge set as a strict subset relation between at least two searches of the set of searches showing up in the first and second vertex set of the bi- partite graph;” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources.
 
As to independent claims 6 and 11, they are also rejected under U.S.C. 101 for similar reasons as given for claim 1.  The “data repository,” “processor”, “datalog machine,” and “medium” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea.
Examiner found no other limitations in any of the claims that amount to anything significantly beyond the abstract idea described above.  The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.  
	All dependent claims have been analyzed for each of the steps stated above. Dependent claims are not patent eligible for the same reasons as applied above. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

In addition, claims 1-15 are directed to a mathematical algorithm, i.e. polynomial-time algorithm, by constructing a bi-partite graph; performing relational data analysis, which is patent ineligible. 
The dependent claims recite the additional limitations of the method of claim 1, wherein computing the minimal set of indices for the input query comprises: constructing a bi-partite graph comprising a first and a second vertex set, wherein the first and second vertex set are a set of searches in both partitions of the bi-partite graph; identifying an edge set as a strict subset relation between at least two searches of the set of searches showing up in the first and second vertex set of the bipartite graph; computing a matching set comprising at most one edge in a matching set for each vertex within the bi-partite graph; and traversing the matching set to find one or more chains and convert the one or more chains to lexicographical orders. The method of claim 1, wherein the plurality of primitive searches comprises, as a search predicate, a conjunction of equalities over attributes. The method of claim 1, further comprising: constructing value queries and equi-joins using the plurality of primitive searches. The method of claim 1, wherein the relational data analysis is performed on an in-memory Datalog machine.
Thus taken alone, the additional elements do not amount to significantly more than the judicial exception, the abstract idea itself.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claim does not amount to more than the abstract idea itself.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Near Optimal Multiple Choice Index Selection for Relational Databases” by T. I. GUNDEM; October 1997 in view of Bestgen et al. (2003/0120682 A1).
Regarding claim 1, Gundem discloses “A method for performing analysis using a minimal set of indices for an input query comprising: identifying the input query comprising a plurality of primitive searches that are accelerated using indices; and performing relational data analysis using the minimal set of indices for input queries.” (See Abstract, Section 5) (Index selection algorithms for relational databases, is considered as a candidate for each attribute of a relation. it is possible that more than one different type of indexes with different storage space requirements may be present as candidates for an attribute. We present a methodology that finds a fully polynomial time approximation to the problem. We first compute the benefits associated with candidates from the given set of commonly used selections and updates on the database. We apply the optimization algorithm to find a subset of the candidate indexes. The solution given to the global optimization is fully polynomial time approximation.)
Gundem does not explicitly disclose “computing a minimal set of indices for the input query using an optimal, polynomial-time algorithm”
However, Bestgen teaches “computing a minimal set of indices for the input query using an optimal, polynomial-time algorithm” See abstract (A database query optimizer constructs a graph comprising nodes, relations, and expressions. The query optimizer then constructs execution plans for sub-parts of the graph. The combination of execution plans make up the overall execution plan for the query. The execution plan information is appended to the graph itself, allowing changing an execution plan in one portion of the graph without necessarily changing execution plans in other portions of the graph. By representing a query using the graph of the preferred embodiments that includes execution plan information, the query optimizer is able to evaluate the execution plans of different options quickly and efficiently, thereby enhancing the performance of the query optimizer.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references in order to more efficiently processing a query.
Regarding claim 2, Gundem in view of Bestegen teaches “The method of claim 1, wherein computing the minimal set of indices for the input query comprises: constructing a bi-partite graph comprising a first and a second vertex set, wherein the first and second vertex set are a set of searches in both partitions of the bi-partite graph; identifying an edge set as a strict subset relation between at least two searches of the set of searches showing up in the first and second vertex set of the bi- partite graph; computing a matching set comprising at most one edge in a matching set for each vertex within the bi-partite graph; and traversing the matching set to find one or more chains and convert the one or more chains to lexicographical orders.” (See Bestgen: Fig. 4-11 and [0053)
Regarding claim 3, Gundem in view of Bestegen teaches “The method of claim 1, wherein the plurality of primitive searches comprises, as a search predicate, a conjunction of equalities over attributes.” (See Bestgen: [0047]) (A database query is an expression that is evaluated by a database manager. The expression may contain one or more predicate expressions and one or more value expressions that are used to retrieve data from a database.)
Regarding claim 4, Gundem in view of Bestegen teaches “The method of claim 1, further comprising: constructing value queries and equi-joins using the plurality of primitive searches.” (See Bestgen: Fig. 1-8) 
Regarding claim 5, Gundem in view of Bestegen teaches “The method of claim 1, wherein the relational data analysis is performed on an in-memory Datalog machine.” (See Bestgen: [0046]) (FIG. 2 is a sample database query in Query Language. There are many different types of databases known in the art. The most common is known as a relational database (RDB), which organizes data in tables that have rows that represent individual entries or records in the database, and columns that define what is stored in each entry or record.)
As per claim 6, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system for performing analysis using a minimal set of indices for an input query comprising: a data repository storing software code; a computer processor communicatively connected to the data repository and configured to execute” (See Bestgen: [0090]) (As shown in FIG.35, computer system 3500 comprises a processor 3510, a main memory 3520, a mass storage interface 3530, a display interface 3540, and a network interface 3550. These system components are interconnected through the use of a system bus 3560. Mass storage interface 3530 is used to connect mass storage devices.)
As per claim 7, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 8, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 9, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 10, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A non-transitory computer readable medium comprising instructions that, when executed by a computer processor, perform a method for performing analysis” (See Bestgen: [0090]) (computer system 3500 comprises a processor 3510, a main memory 3520, a mass storage interface 3530, a display interface 3540, and a network interface 3550.)
As per claim 12, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.

As per claim 13, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 14, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 15, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAIN T ALAM whose telephone number is (571)272-3978.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154